Gregory, C. J.
The appeal in this case must be dismissed.
In The State v. Vierling, at this term, ante, p. 99, it was held that the change of venue was properly granted from the Gibson to the Daviess Circuit Court.
This was a proceeding commenced before the commissioners of Gibson county, to obtain a license under the temperance act of 1859, to retail intoxicating liquors by a less quantity than a quart at a time. By the act of March 17th, 1861, the judgment of the circuit court, in such cases, is final, and without appeal therefrom. Acts 1861, p. 148, sec. 2.
Appeal dismissed, with costs.
Frazer, J., was absent.